TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 22, 2015



                                       NO. 03-14-00178-CV


                                 Eugene Albert Beyer, Appellant

                                                  v.

                                  Phyllis Arlene Beyer, Appellee




        APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the orders signed by the trial court on February 25, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s orders. Therefore, the Court affirms the trial court’s orders. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.